Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 21, 2021 and May 13, 2022 are hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


FP 7.30.05
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

FP 7.30.06
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Column 2 of Table 1” in claim “Column 5 of Table 1” with generic placeholder “Column 3 of Table 1”.

Claim limitation
Generic placeholder
Functional language
Claim number
1
first determining
module
configured to determine a 3D model …
10 and 18
2
obtaining 
module
configured to obtain a first panoramic image ….
10
3
second determining
module
configured to determine a spatial location …
10-12
4
third determining
module
configured to determine a gaze direction …
10
5
fourth determining
module
configured to determine an eye gaze target …
10 and 13-17

Table 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC§101
Claim 20 is rejected under 35 U.S.C 101 as the claimed invention is directed to non-statutory subject matter because the subject matter of the claim is program per se.

Regarding claim 20, the claim recites a subject matter of “a readable storage medium”.  The specification defines that “the above-mentioned readable storage medium may be implemented by any type of volatile or non-volatile storage device or a combination of them, such as a static random access memory (SRAM), an electrically erasable programmable read-only memory (EEPROM), an erasable programmable read-only memory (EPROM), a programmable read-only memory (PROM), a read-only memory (ROM), a magnetic memory, a flash memory, a magnetic disk or an optical disk. The readable storage medium may be any available medium that can be accessed by a general purpose or special purpose computer.” ([0226]). The specification does not explicitly exclude the medium can be a form of transitory propagating signal per se.  The United States Patent and Trademark Office is obliged to give claims their broadest reasonable interpretation of the storage medium and this covers forms of non-transitory tangible media and transitory propagating signals per se.  As propagating signal per se is a non-statutory subject matter, the claim is rejected under 35 U.S.C 101 as a non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (machine translation of CN109886246; IDS) in view of Bezares-Sanchez et al. (2019/0089897).

Regarding claim 1, Xia teaches a gaze point calculation method (e.g., a person-attention judging method, Xia: p.6 para. 1 L.1), comprising: 
determining a 3D model of a first scene (e.g., step S201, obtaining the target character to the scene image according to the scene image establishing a scene three-dimensional space model, three-dimensional space model of the scene located in the camera coordinate system; Xia: p. 6 para. 2); 
obtaining a first panoramic image captured in the first scene, wherein a face image of a face is a part of the first panoramic image (e.g., step S202 identifies the target character in the scene image, determining the image key point on the human body image position coordinate of the scene in the three-dimensional space model, specifically comprising: step S301, obtaining a scene image, scene image comprises a first scene image, the first scene and the second scene image respectively is scene and the second scene image collected by the image from different positions; step S302, respectively identifying a first scene image and body image of the second scene image, determining an image key points respectively in the first scene image and the second scene image of the pixel position coordinate; step S303, calculating image key point according to pixel position coordinate at the position coordinate of the three-dimensional space model of the scene.  Xia: p. 7 para. 2-5; the image key points include key point of human face key point and eyeball key point, wherein human body key point may be a point in the human two shoulder ends, neck, trunk and other feature may be a nose up and the face key point of the face, mouth, ear, etc. point on the key part, key point of the eyeball may include inner eye corner point, eye corner point and the pupil point and so on in the key point.  Xia: p. 6 para. 6 L.1-6.  Therefore, the scene image includes the human body which includes the face from which face key points are obtained.  See 1_1 below); 
determining a spatial location of the face according to the first panoramic image (e.g., step S202, the human body image recognition target character in the scene image, determining the image key point position coordinate of the human body image in the three-dimensional space model of the scene; Xia: p. 6 para. 3; the image key points include key point of human face key point and eyeball key point, wherein human body key point may be a point in the human two shoulder ends, neck, trunk and other feature may be a nose up and the face key point of the face, mouth, ear, etc. point on the key part, key point of the eyeball may include inner eye corner point, eye corner point and the pupil point and so on in the key point.  Xia: p. 6 para. 6 L.1-6; the basic working steps OpenCV face recognition and recognition image key points comprises obtaining scene image picture, the scene image picture into a grey image, detecting the human face in the grey picture, processing grey scale picture to display picture and identifying the face area, pre-processing the face picture in the eyeball image, so as to identify the image key point.  Xia: p. 6 para. 6 L.11-15.  Therefore, position coordinates of the face key points are obtained.  See 1_1 below also); 
determining a gaze direction corresponding to the face according to the first panoramic image (e.g., step S203, according to the position coordinate of the image key point to build a three dimensional space of human body to the human body as the origin of coordinates of the coordinate system, to determine in the human body three-dimensional space coordinate of the face direction vector and the eye sight direction vector;  Xia: p. 6 para. 4. See 1_1 below also); and 
determining an eye gaze target according to the 3D model, the spatial location and the gaze direction (e.g., step S204 according to the face direction vector, the eyeball gaze direction vector and scene three-dimensional space model, judging the attention state of the target character, specifically comprising: Xia: p. 8 para. 3 L.1-3; step S402, according to the face direction vector, the eyeball gaze direction vector and scene three-dimension space model, calculating the line of sight of the target person at the sight point of three-dimensional space model of the scene, if the sight line dropping point is outside the designated area, then determining the target character attention is abnormal. Xia: p. 8 para. 5. Determining the target character attention is abnormal, can be: Xia: p. 9 para. 2 L.7-8;  on the lower plane of the human body three-dimensional space coordinate system, it is assumed that the blackboard X axis in the human body three-dimensional space coordinate system with the Z-axis formed, calculated eyeball gaze direction vector projected to the intersection on the blackboard (NEW-ex, ey, NEW-Thetaz), it only needs to be compared: in the X-axis direction NEW-B1x <NEW - ex <NEW - B2x, while satisfying the in Z axis direction the NEW-B1z <NEW - Thetaz <NEW - B3z, then the visual attention of the target character on the blackboard; otherwise, the illustrated target person visual attention deviates from the blackboard, belonging to the attention deficit state. In other embodiments of the present invention, can also be the corresponding intersection point judging human actual corresponding relation with the world coordinate system and the three-dimensional space coordinate system according to the preset blackboard (area), the present invention is not listed one by one.  Xia: p. 9 para. 3.  Therefore, the target object that the person is gazing is calculated).
While Xia does not explicitly teach, Bezares-Sanchez teaches:
(1_1). obtaining a first panoramic image captured in the first scene, wherein a face image of a face is a part of the first panoramic image (e.g., A panoramic video system obtains a digital video image having a width w1 pixels and a height of h pixels. A plurality of digital still images is also obtained, each still image comprising a ray having a width w2 comprising pixels, 1 ≤ w2 ≤ 50, a height substantially equal to h. A storage device records or a display device displays the digital video image and plurality of digital still images. The set of n rays on either or both sides of the first horizontal angle is obtained from the plurality of still images to form one or two still background images, adjacent horizontally to the digital video image, each of the background image(s) having a width of nw2 and a height substantially equal to h, and each ray forming one vertical stripe of the still background image. Bezares-Sanchez: Abstract. The panoramic video represents an equirectangular projection of a scene, a cylindrical projection of a scene or a cubical projection of a scene. Bezares-Sanchez: [0071] L.1-4. As used herein, the term “panoramic image” refers generally to any image having a width significantly greater than its height. The aspect ratio can vary, but the width is typically at least twice the height. While, in principle, a panoramic image can be captured all at once by a single camera, in practice, it is common to capture a plurality of images having smaller aspect ratios and then “stitching” the plurality of images together to form a single panoramic image. Bezares-Sanchez: [0082] L.7-15. Therefore, the plurality of scene images of Xia are stitched to form a single panoramic image);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bezares-Sanchez into the teaching of Xia so that a complete view of the scene can be obtained in a panoramic image.

Regarding claim 2, the combined teaching of Xia and Bezares-Sanchez teaches the method according to claim 1, wherein the determining the spatial location of the face according to the first panoramic image comprises: 
determining angular coordinates of the face relative to a first photographing device, wherein the first photographing device is a device that captures the first panoramic image (e.g., The whole horizontal widths of the digital video images obtained by each video camera 10 are selected. In other words, all the angular area 20 captured by each video camera 10 is selected to form the corresponding digital stereoscopic panoramic video.  Bezares-Sanchez: [0094]. In this particular example of the present invention, each video sensor 10 captures a digital video image covering an angular area 20 which has a horizontal width w1 of 1,080 pixels, and corresponding to a first horizontal angle α of vision, of 90°. Bezares-Sanchez: [0095] and Fig. 1; reproduced below for reference.

    PNG
    media_image1.png
    658
    672
    media_image1.png
    Greyscale

It can be seen that each angular area 20 can be referred as a horizontal angular displacement from a reference position.  Similarly, the vertical angular displacement can be referred from the horizontal plane of the capturing device.  Also, according to Xia the face direction vector and the eye sight direction vector F (= (fx, fy, fz)) and E (= (ex, ey, ez)) as shown in expression in Xia: [0064] and they are defined with an angle and magnitude as F = |F| [Symbol font/0xD0] F and E = |E| [Symbol font/0xD0] E; where [Symbol font/0xD0] F and [Symbol font/0xD0] E are angular displacements of the face and eye with a reference position and |F| and |E| are radial distance of the face and eye key points from the capturing device (10 of Bezares-Sanchez)); 
determining a radial distance of the face relative to the first photographing device (e.g., the software OpenCV recognition determining target person in the human body three-dimensional space coordinate of the face direction vector and the eye sight direction vector are marked as follows: F = (fx, fy, fz) and E = (ex, ey, ez), Xia: p. 8 para. 6 L.1-3; wherein, | F |, | E | respectively represent mode of the face direction vector and the eye sight direction vector, Xia: p. 8 para. 8 L.1-2); and 
determining the spatial location according to the angular coordinates and the radial distance (e.g., The whole horizontal widths of the digital video images obtained by each video camera 10 are selected. In other words, all the angular area 20 captured by each video camera 10 is selected to form the corresponding digital stereoscopic panoramic video.  Bezares-Sanchez: [0094]. In this particular example of the present invention, each video sensor 10 captures a digital video image covering an angular area 20 which has a horizontal width w1 of 1,080 pixels, and corresponding to a first horizontal angle α of vision, of 90°. Bezares-Sanchez: [0095] and Fig. 1. Similarly, the vertical angular displacement can be referred from the horizontal plane of the capturing device.  The position of the eyeball from the capturing device is given by the distance between the capturing device and the eyeball and is same as the distance along a radius between the capturing device and the eyeball).

Regarding claim 3, the combined teaching of Xia and Bezares-Sanchez teaches the method according to claim 2, wherein the determining the angular coordinates of the face relative to the first photographing device comprises: 
determining face detection areas in the first panoramic image (e.g., The whole horizontal widths of the digital video images obtained by each video camera 10 are selected. In other words, all the angular area 20 captured by each video camera 10 is selected to form the corresponding digital stereoscopic panoramic video.  Bezares-Sanchez: [0094]. In this particular example of the present invention, each video sensor 10 captures a digital video image covering an angular area 20 which has a horizontal width w1 of 1,080 pixels, and corresponding to a first horizontal angle α of vision, of 90°. Bezares-Sanchez: [0095] and Fig. 1. Similarly, the vertical angular displacement can be referred from the horizontal plane of the capturing device.  The position of the eyeball from the capturing device is given by the distance between the capturing device and the eyeball and is same as the distance along a radius between the capturing device and the eyeball); 
obtaining first perspective images corresponding to each face detection area (e.g., the basic working steps OpenCV face recognition and recognition image key points comprises obtaining scene image picture, the scene image picture into a grey image, detecting the human face in the grey picture, processing grey scale picture to display picture and identifying the face area, pre-processing the face picture in the eyeball image, so as to identify the image key point.  Xia: p. 6 para. 6 L.11-15;  step S202 identifies the target character in the scene image, determining the image key point on the human body image position coordinate of the scene in the three-dimensional space model, Xia: p. 7 para. 2 L.1-3); 
performing a face detection on the first perspective images, to determine a first coordinate of a face image in each first perspective image, wherein the first coordinate is a coordinate of the face image in a corresponding first perspective image (e.g., step S301, obtaining a scene image, scene image comprises a first scene image, the first scene and the second scene image respectively is scene and the second scene image collected by the image from different positions; step S302, respectively identifying a first scene image and body image of the second scene image, determining an image key points respectively in the first scene image and the second scene image of the pixel position coordinate; step S303, calculating image key point according to pixel position coordinate at the position coordinate of the three-dimensional space model of the scene.  Xia: p. 7 para. 3-5; the image key points include key point of human face key point and eyeball key point, wherein human body key point may be a point in the human two shoulder ends, neck, trunk and other feature may be a nose up and the face key point of the face, mouth, ear, etc. point on the key part, key point of the eyeball may include inner eye corner point, eye corner point and the pupil point and so on in the key point.  Xia: p. 6 para. 6 L.1-6); and 
determining angular coordinates of a face corresponding to a face image in each first perspective image relative to the first photographing device according to the first coordinate of the face image in each first perspective image (e.g., The whole horizontal widths of the digital video images obtained by each video camera 10 are selected. In other words, all the angular area 20 captured by each video camera 10 is selected to form the corresponding digital stereoscopic panoramic video.  Bezares-Sanchez: [0094]. In this particular example of the present invention, each video sensor 10 captures a digital video image covering an angular area 20 which has a horizontal width w1 of 1,080 pixels, and corresponding to a first horizontal angle α of vision, of 90°. Bezares-Sanchez: [0095] and Fig. 1. Similarly, the vertical angular displacement can be referred from the horizontal plane of the capturing device.  The software OpenCV recognition determining target person in the human body three-dimensional space coordinate of the face direction vector and the eye sight direction vector are marked as follows: F = (fx, fy, fz) and E = (ex, ey, ez), Xia: p. 8 para. 6 L.1-3; wherein, | F |, | E | respectively represent mode of the face direction vector and the eye sight direction vector, Xia: p. 8 para. 8 L.1-2).

Regarding claim 4, the combined teaching of Xia and Bezares-Sanchez teaches the method according to claim 1, wherein the determining the eye gaze target according to the 3D model, the spatial location and the gaze direction comprises: 
determining an eye gaze area in the 3D model according to the 3D model, the spatial location and the gaze direction (e.g., step S204, according to the face direction vector, the eyeball gaze direction vector and the scene three-dimensional space model, judging the attention state of the target person. Xia: p. 8 para. 3 L.1-3. step S402, according to the face direction vector, the eyeball gaze direction vector and scene three-dimension space model, calculating the line of sight of the target person at the sight point of three-dimensional space model of the scene, if the sight line dropping point is outside the designated area, then determining the target character attention is abnormal. Xia: p. 8 para. 5); and 
determining the eye gaze target according to the eye gaze area (e.g., Determining the target character attention is abnormal, can be: Xia: p. 9 para. 2 L.7-8;  on the lower plane of the human body three-dimensional space coordinate system, it is assumed that the blackboard X axis in the human body three-dimensional space coordinate system with the Z-axis formed, calculated eyeball gaze direction vector projected to the intersection on the blackboard (NEW-ex, ey, NEW-Thetaz), it only needs to be compared: in the X-axis direction NEW-B1x <NEW - ex <NEW - B2x, while satisfying the in Z axis direction the NEW-B1z <NEW - Thetaz <NEW - B3z, then the visual attention of the target character on the blackboard; otherwise, the illustrated target person visual attention deviates from the blackboard, belonging to the attention deficit state. In other embodiments of the present invention, can also be the corresponding intersection point judging human actual corresponding relation with the world coordinate system and the three-dimensional space coordinate system according to the preset blackboard (area), the present invention is not listed one by one.  Xia: p. 9 para. 3).

Regarding claim 5, the claim depends from claim 2 and is similar in scope to claim 4 and it is rejected under similar rationale as claim 4.

Regarding claim 6, the claim depends from claim 3 and is similar in scope to claim 4 and it is rejected under similar rationale as claim 4.

Regarding claim 7, the combined teaching of Xia and Bezares-Sanchez teaches the method according to claim 4, wherein the determining the eye gaze area in the 3D model according to the 3D model, the spatial location and the gaze direction comprises: 
determining an eye gaze model according to the gaze direction and the spatial location (e.g., S402 according to the face direction vector, eye gaze direction vector and scene three-dimensional space model, calculating the line of sight of the target person at the sight point of three-dimensional space model of the scene, if the sight line dropping point is outside the designated area, then determining the target character attention is abnormal,  Xia: p. 9 para. 2 L.4-9.  Therefore, the eye gaze area (target) is obtained from calculating the light of sight of target person at the sight point.  Hence, the location of the human body and the face and eye gaze direction vectors have to be determined to determine the eye gaze area (target)); and 
determining an eye gaze area in the 3D model according to the 3D model and the eye gaze model (e.g., Determining the target character attention is abnormal, can be: Xia: p. 9 para. 2 L.7-8;  on the lower plane of the human body three-dimensional space coordinate system, it is assumed that the blackboard X axis in the human body three-dimensional space coordinate system with the Z-axis formed, calculated eyeball gaze direction vector projected to the intersection on the blackboard (NEW-ex, ey, NEW-Thetaz), it only needs to be compared: in the X-axis direction NEW-B1x <NEW - ex <NEW - B2x, while satisfying the in Z axis direction the NEW-B1z <NEW - Thetaz <NEW - B3z, then the visual attention of the target character on the blackboard; otherwise, the illustrated target person visual attention deviates from the blackboard, belonging to the attention deficit state.  Therefore, the gazed area (target) is obtained from calculated eyeball gaze direction vector projected to the intersection on the blackboard (NEW-ex, ey, NEW-Thetaz)).

Regarding claim 9, the combined teaching of Xia and Bezares-Sanchez teaches the method according to claim 1, wherein the determining the 3D model of the first scene comprises: 
determining areas for reconstructing a scene in a second scene image (e.g., step S301, obtaining a scene image, scene image comprises a first scene image, the first scene and the second scene image respectively is scene and the second scene image collected by the image from different positions; Xia: p. 7 para. 3.  In the embodiment of the invention, identifying the human image in the scene image, and determining the image key point position coordinate of the human body image in the three-dimensional space model of the scene, Xia: p. 9 para. 4.  Therefore, in a second scene image, a second human image is identified); 
obtaining a second perspective image corresponding to each area for reconstructing the scene (e.g., step S302, respectively identifying a first scene image and body image of the second scene image, determining an image key points respectively in the first scene image and the second scene image of the pixel position coordinate;  Xia: p. 7 para. 4); 
performing a single-image 3D reconstruction on the second perspective images, to obtain depth maps of the second perspective images (e.g., The position coordinate of the human body key point establishing human body three-dimensional space coordinate system to the human body as the origin of coordinates; eyeball key point the face key point and the position coordinate of the camera coordinate system into the position coordinate of the human three-dimensional space coordinate system to determine in the human body three-dimensional space coordinate of the face direction vector and the eye sight direction vector; wherein the human origin of coordinates calculating available formula is expressed as:  Xia: p. 7 paras. 8-10

    PNG
    media_image2.png
    128
    644
    media_image2.png
    Greyscale

wherein L is the optical axis distance of the camera device, f is the camera focal length, W and H are the width and height of the image (x1, y1) and (x2, y2) are respectively the key point of human body on the first scene image and the second scene image pixel coordinates.  Xia: p. 8 para. 1.  The Z values of the key points of the human body of the first and second scene image form the depth maps); and 
determining the 3D model according to the depth maps of the second perspective images (e.g., In the embodiment of the invention, the world coordinate system to the absolute coordinate of the objective three-dimensional world, also called the objective coordinate, and use it to description is placed in the three-dimensional environment at this position of any other object. then in the step S402 according to the face direction vector, eye gaze direction vector and scene three-dimensional space model, calculating the line of sight of the target person at the sight point of three-dimensional space model of the scene, if the sight line dropping point is outside the designated area, Xia: p. 9 para. 2 L.1-7).

Regarding claims 10-16 and 18, the claims are apparatus claims of method claims 1-7 and 9 respectively.  The claims are similar in scope to claims 1-7 and 9 respectively and they are rejected under similar rationale as claims 1-7 and 9 respectively.
Xia teaches that “As shown in FIG. 6, in one embodiment, there is provided a person-attention judging device, the character attention judging device can be integrated to the above attention determination device 120, may specifically include:” (Xia: p. 10 para. 3) “scene model creation module 601, for obtaining the scene image where the target person, establishing the three-dimensional space model of the scene according to the scene image, the scene three-dimensional space model is located in the camera coordinate system;” (Xia: p. 10 para. 4); “key point identification module 602, for the human body image identifying the target character in the scene image, determining the image key point on the human body image position coordinate in the three-dimensional space model of the scene;” (Xia: p. 10 para. 5); “the position coordinate of the human face and gaze direction determining module 603, used for according to the image key point of establishing three-dimensional space of human body to the human body as the origin of coordinates of the coordinate system, to determine the face direction vector and the eye sight direction vector in the three-dimensional space coordinate of the human body;” (Xia: p. 10 para. 6); and “attention state determination module 604, used for according to the face direction vector, the eyeball gaze direction vector and the scene three-dimensional space model, judging the attention state of the target person.
” (Xia: p. 10 para. 7).

Regarding claim 19, the claim is a device claim of method claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Xia teaches that “in one embodiment, the present invention further provides a computer device comprising a memory and a processor, the memory storing a computer program, the computer program when executed by the processor, enables the processor to perform the said person-attention judging method.” (Xia: p. 3 para. 11).

Regarding claim 20, the claim is a readable storage medium claim of method claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Xia teaches that “in one embodiment, the present invention further provides a computer device comprising a memory and a processor, the memory storing a computer program, the computer program when executed by the processor, enables the processor to perform the said person-attention judging method.” (Xia: p. 3 para. 11).

Allowable Subject Matter
Claims 8 and 17 are objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 8:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
determining distribution densities corresponding to each sub-area of the eye gaze area, wherein the distribution densities are used to indicate distribution densities of gaze points in the eye gaze area; and 
determining the eye gaze target according to the distribution densities and objects included in the 3D model.
as recited in claim 8.

Claim 17 is similar in scope to claim 8 and it is objected under similar rationale as claim 8.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Mackraz (10,027,888) teaches that “A system and method for identifying an interesting area within video data using gaze tracking is provided. The system determines gaze vectors for individual faces and determines if the gazes are aligned on a single object. For example, the system may map the gaze vectors to a three-dimensional space and determine a point at which the gaze vectors converge. The point may be mapped to the video data to determine the interesting area having a high priority. The system may generate a heat map indicating gaze tracking over time to delineate persistent interesting areas and instantaneous interesting areas.” (Mackraz: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611